Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 16, 2021

The Court of Appeals hereby passes the following order:

A22A0031. MAURICE YOUNG v. THE STATE.

       On July 9, 2019, the trial court issued an order denying Maurice Young’s
request for pre-trial bond. On January 21, 2021, Young filed a pro se notice of appeal
of the trial court’s order.
       To obtain review of the order regarding pre-trial bond, Young was required to
comply with the interlocutory appeal procedure set forth in OCGA § 5-6-34 (b),
including obtaining a certificate of immediate review within ten days of the order and
filing an application within ten days of the certificate. See Mullinax v. State, 271 Ga.
112, 112 (1) (515 SE2d 839) (1999); Howard v. State, 194 Ga. App. 857, 857 (392
SE2d 562) (1990). Thus, pretermitting whether Young is represented by counsel
below, which would render his notice of appeal a nullity, see White v. State, 302 Ga.
315, 319 (2) (806 SE2d 489) (2017), we lack jurisdiction because he failed to comply
with the interlocutory appeal procedure. Accordingly, this appeal is hereby
DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/16/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.